Citation Nr: 1311111	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  09-18 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include as secondary to the service-connected status post right shoulder injury, post operative labral repair and capsulorraphy.

2.  Entitlement to a rating in excess of 30 percent for status post right shoulder injury, post operative labral repair and capsulorraphy, for the period prior to October 1, 2011.

3.  Entitlement to a rating in excess of 20 percent for status post right shoulder injury, post operative labral repair and capsulorraphy, for the period on or after October 1, 2011.

4.  Whether the reduction of the disability evaluation from 30 percent to 20 percent, effective from October 1, 2011, for status post right shoulder injury, post operative labral repair and capsulorraphy, was proper.

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from June 1993 to March 2002.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 and May 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).  In the December 2007 rating decision, the RO, in pertinent part, denied entitlement to service connection for an acquired psychiatric disorder.  In the May 2010 rating decision, the RO denied entitlement to a rating in excess of 30 percent for the Veteran's service-connected right shoulder disability. 

In January 2013, the Veteran testified during a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The Board notes that the RO issued a rating decision in August 2005, which in pertinent part, denied service connection for an acquired psychiatric disorder on a direct basis.  As discussed below, that decision became final. 

In July 2007, the Veteran submitted a claim seeking service connection for an acquired psychiatric disorder, to include as secondary to his service-connected right shoulder disability.  However, the United States Court of Appeals for Veterans Claims (the Court) has held that basing a claim for service connection on a new theory of etiology does not constitute a new claim. See Roebuck v. Nicholson, 20 Vet. App 307 (2006); Bingham v. Principi, 18 Vet App. 470 (2004); Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  Therefore, although the Veteran has raised a new theory of entitlement, he is nonetheless required to submit new and material evidence to reopen the claim for service connection.  

The Board also notes that the RO has denied the claim for service connection for the acquired psychiatric disorder on the merits, as reflected in the December 2007 rating decision.  However, regardless of what the RO has done in cases such as this, "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find." Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  Although this claim does not involve a prior final denial by the Board but rather by the RO, the United States Court of Veterans Appeals (Court) has held that the same statutory reopening requirements apply to prior final RO decisions. Suttmann v. Brown, 5 Vet. App. 127, 135 (1993); Jackson v. Principi, 26 5 F.3d 1366 (Fed. Cir. 2001).  Thus, the Board has recharacterized the issue on appeal as whether the Veteran has submitted new and material evidence to reopen the previously denied claim for service connection for an acquired psychiatric disorder.

The merits of the claim for service connection for an acquired psychiatric disorder; the issues of entitlement to an increased rating for a right shoulder disability; and, the issue of the propriety of a reduction in the disability evaluation for the right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In an August 2005 rating decision, the Veteran was denied entitlement to service connection for an acquired psychiatric disorder.  The Veteran did not appeal this decision, and new and material evidence was not received within one year of the issuance of this rating decision.   

2.  The evidence associated with the claims files subsequent to the August 2005 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder.  Such evidence is not cumulative or redundant of evidence already of record. 


CONCLUSIONS OF LAW


1.  The August 2005 rating decision, which denied service connection for an acquired psychiatric disorder, is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302 (2012). 

2.  The evidence received subsequent to the August 2005 rating decision is new and material, and the claim for service connection for an acquired psychiatric disorder is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

With respect to the issue of whether new and material evidence has been submitted to reopen the claim for service connection for an acquired psychiatric disorder, the RO had a duty to notify the Veteran of what information or evidence was needed in order reopen his claim.  However, in the decision below, the Board has reopened the Veteran's claim, and therefore, regardless of whether the requirements have been met in this case, no harm or prejudice to the appellant has resulted.  Therefore, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication. Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120   (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.   Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened. Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The provisions of 38 C.F.R. § 3.310  were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record in a case before VA with respect to benefits under the laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA will give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case, the RO previously considered and denied service connection for an acquired psychiatric disorder, namely an adjustment disorder and depression, in an August 2005 rating decision.  In particular, the RO found that the evidence did not show that the Veteran's psychiatric disorder was related to his active military service.  The Veteran was informed of the decision and his appellate rights, but he did not file a notice of disagreement.  There was no also evidence received that pertained to the claim within one year of the issuance of the decision.  Therefore, the August 2005 rating decision became final. 38 C.F.R. §§ 3.156, 20.302.  

In July 2007, the Veteran essentially requested that his claim be reopened.  The evidence received since the August 2005 rating decision includes the transcript of the Veteran's January 2013 hearing before the undersigned and various lay statements submitted by and on behalf of the Veteran.  Significantly, his wife indicated that the Veteran's service-connected right shoulder causes pain, which affects his mood.  This statement is certainly new, in that it was not previously of record.  Moreover, it is not cumulative and redundant of the evidence previously considered, as there had been no such allegation at that time.  In fact, there was no evidence relating the psychiatric disorder to the Veteran's service-connected right shoulder disorder at the time of the August 2005 rating decision.  The Board must also presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes. See Justus v. Principi, 3 Vet. App. 510, 513  (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  Therefore, the Board finds that the lay statement relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for an acquired psychiatric disorder.   However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened, and to this extent only, the appeal is granted. 




REMAND

Having reopened the claim for entitlement to service connection for an acquired psychiatric disorder, the Board finds that further development is warranted.  The Veteran has asserted that he has a current psychiatric disorder that is secondary to his service-connected right shoulder disability.  The record documents various diagnoses, including an adjustment disorder and depression.  However, there is no medical opinion addressing whether the Veteran's service-connected right shoulder disability is caused or aggravated by his service-connected right shoulder disability.   

The Veteran was afforded a VA examination in October 2007, and the examiner diagnosed him with malingering, substance abuse reported to be in remission (Axis I), and a personality disorder, NOS (not otherwise specified) (Axis II).  The examiner concluded that, if there was any depression present, it was well treated with medication and was not apparent.  However, there was no discussion of the treatment records that did diagnose him with an acquired psychiatric disorder (adjustment disorder with depressed mood).  The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim (even if the disability later resolves). McClain v. Nicholson, 21 Vet. App. 319, 312 (2007).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that an additional medical examination and opinion are necessary for determining the nature and etiology of any acquired psychiatric disorder that may be present.

Additionally, the Board notes that, in a July 2011 rating decision, the RO reduced the evaluation for the Veteran's right shoulder disability from 30 percent to 20 percent effective from October 1, 2011.  The Veteran was provided notice of that decision in July 2011, and he submitted a timely notice of disagreement (NOD) later that month.  To date, however, the RO has not issued a statement of the case (SOC) regarding this particular issue in response to the NOD. 

The filing of an NOD places a claim in appellate status.  Therefore, the failure to issue an SOC in such a circumstance renders a claim procedurally defective and necessitates a remand. See 38 C.F.R. §§ 19.9, 20.200, 20.201; see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The purpose of the remand is to give the RO an opportunity to cure this defect.  Thereafter, the RO should return the claims file to the Board only if the Veteran perfects his appeal in a timely manner. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a VA Form 9 [substantive appeal], the Board is not required, and in fact, has no authority, to decide the claim). 

Moreover, the Board finds that the remaining increased rating claims are inextricably intertwined with the issue of the propriety of the rating reduction for the service-connected right shoulder disability.  A decision on the claim of the propriety of the reduction could change the outcome of the Veteran's claims for increased ratings for his service-connected right shoulder disability.  As such, the claims are inextricably intertwined, and the issue regarding the propriety of the reduction should be resolved prior to resolution of the claims for entitlement to increased ratings for the service-connected right shoulder disability. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the RO to adjudicate the inextricably intertwined issue.

Accordingly, the case is REMANDED for the following action:

1. The RO should issue a statement of the case addressing whether the reduction of the disability evaluation from 30 percent to 20 percent effective from October 1, 2011, for the service-connected status post right shoulder injury, post operative labral repair and capsulorraphy was proper.  The statement of the case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The RO should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he perfects his appeal.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of his acquired psychiatric disorder.  Any and all studies, tests, and evaluations deemed necessary should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should specifically note that the Veteran has been diagnosed with various psychiatric disorders.

The examiner should identify all psychiatric disorders that have been present at any point during the pendency of the appeal.  For each identified diagnosis, the examiner should state whether it is at least as likely that the disorder is related to his military service.  He or she should also state whether it is at least as likely as not that the disorder is caused or permanently aggravated by his service-connected right shoulder disability.  

(Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.)

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the psychiatrist or psychologist for review. 

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time. The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


